           Case 1:19-cv-11605-WGY Document 31 Filed 04/20/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 GIGI GAI ZI CHAN

                 Plaintiff,
                                                 Civil Action No. 19-cv-11605-WGY
                         v.

 WELLINGTON MANAGEMENT
 COMPANY LLP AND CHARLES ARGYLE,

                 Defendants.


                                 NOTICE OF APPEARANCE

          Please enter the appearance of Benjamin R. Davis of Jackson Lewis P.C. on behalf of

Defendants, Wellington Management Company LLP and Charles Argyle, in the above-captioned

matter.

                                            Respectfully Submitted,
                                            WELLINGTON MANAGEMENT COMPANY
                                            LLP and CHARLES ARGYLE,

                                            By their attorneys,


                                            /s/ Benjamin R. Davis
                                            Stephen T. Paterniti, BBO# 564860
                                            Jamie L. Kessler, BBO# 681867
                                            Benjamin R. Davis, BBO# 673017
                                            JACKSON LEWIS P.C.
                                            75 Park Plaza, 4th Floor
                                            Boston, Massachusetts 02116
                                            TELE: (617) 367-0025
                                            FACSIMILE: (617) 367-2155


Dated: April 20, 2020
           Case 1:19-cv-11605-WGY Document 31 Filed 04/20/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        This hereby certifies that on April 20, 2020, this document, filed through the ECF system,
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those indicated as non-registered participants.

                                                     /s/ Benjamin R. Davis
                                                     Jackson Lewis, PC



4818-6095-5834, v. 1




                                                 2
